tcmemo_2013_54 united_states tax_court william g pederson and jamie k pederson petitioners v commissioner of internal revenue respondent docket no filed date emily j kingston and steven m katz for petitioners matthew a williams and trent usitalo for respondent memorandum findings_of_fact and opinion goeke judge respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for tax years and 1all dollar amounts are rounded to the nearest dollar respectively as a result of disallowed deductions for expenses petitioners incurred in a horse breeding operation during and and disallowed net operating losses nols carried back to years and respondent also determined accuracy-related_penalties under sec_6662 a of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively the issues for decision are whether petitioners are entitled to deductions for various horse breeding expenses under either sec_162 or sec_212 we hold they are not and whether petitioners are liable for the accuracy-related_penalties under sec_6662 we hold that they are findings_of_fact at the time the petition was filed petitioners resided in south dakota petitioners were married during all relevant years petitioners’ backgrounds and introduction to the classicstar program mr pederson received undergraduate degrees in both economics and english from the university of utah as well as a master’s in busine sec_2unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure administration from the university of south dakota in the mid-1980s while living in south dakota he worked for a time in his family’s automotive parts distribution company and started a variety of businesses on his own including a computer programing company a natural_gas distribution company a printing company a telephone company and a trucking company he also bought an additional automotive parts company mr pederson was not an expert in the areas of computing natural_gas printing trucking or telephones but he succeeded by hiring people familiar with those fields to run the operations of the businesses he maintained only a supervisory role in most of his companies and sold several of them mrs pederson received a degree in mechanical engineering from the university of utah in and worked as a mechanical engineer from that time until when she retired in early petitioners moved to utah at that time mr pederson remained associated with only the printing company and one of the automobile parts companies since mr pederson has been an active member of the young presidents organization ypo in both the south dakota and utah chapters the ypo has big_number members in approximately chapters worldwide who meet to share ideas the organization has certain membership requirements such as the amount of business revenue and number of employees mr pederson characterized the ypo as an intimate organization whose members hold each other to certain standards of credibility and purge out members who lack credibility mrs pederson also participates in the ypo as mr pederson’s spouse the organization has forums designated for spouses of members petitioners attended approximately ypo meetings each year petitioners met david plummer and his wife at ypo meetings in mr plummer ran a horse breeding business classicstar which qualified him to be a member of the ypo and mrs plummer was a member of the spouses forum another ypo member paul bangeter worked as a salesperson for classicstar several other ypo members had begun participating in a horse breeding program offered by classicstar mr pederson discussed classicstar with these individuals intermittently over the next two years eventually attending a horse sale with mr bangeter and visiting the classicstar office near kaysville utah before meeting mr plummer petitioners had no experience in businesses involving horses mr pederson attended several detailed meetings regarding classicstar during through these meetings and conversations with other individuals he learned that the classicstar horse breeding program involved leasing mares owned by classicstar which would provide boarding and care for the mares and breed the mares to stallions any foals produced from the breeding would belong to petitioners also in petitioners were presented with a booklet entitled due diligence mare lease information booklet that contains information about the classicstar breeding program the booklet approximately pages long focuses mostly on the tax aspects of the classicstar breeding program although there is some discussion of horse breeding as well the booklet contains a 53-page opinion letter from the law firm handler thayer duggan l l c handler thayer regarding tax aspects of the horse breeding business a 22-page opinion letter from the accounting and consulting firm karren hendrix associates p c karren hendrix regarding tax aspects of the horse breeding business a page opinion letter from karren hendrix regarding tax issues associated with the exchange of ownership interests in a horse breeding business for a working_interest in gas wells and a 6-page opinion letter from karren hendrix regarding tax aspects of nols arising from a horse breeding business each of the opinion_letters is addressed to mr plummer the booklet encourages each participant to involve his her accountant fully and states that classicstar shall not act as a tax advisor the booklet states that classicstar has the finest thoroughbreds that the program will enhance the thoroughbred breed and that through the program you can lease the reproductive capacity of a thoroughbred mare bred to a quality stallion the booklet further states that the investor owns foals produced as a result of their horse pairings and has a number of options including selling the foal racing the foal or even doing a like-kind tax-free_exchange for the foal mr pederson reviewed the booklet concentrating on the legal opinion and the requirements for nol carrybacks mrs pederson did not look at the program as a business but looked at some of the materials regarding horses because it was fun petitioners traveled to kentucky during to attend the kentucky derby and visit a farm run by classicstar in the state they toured the operation saw horses met classicstar personnel and attended presentations regarding the program petitioners were impressed with what they saw they decided to enter the classicstar breeding program and created sioux breeders llc sioux breeders through which they would operate their activities sioux breeders was a disregarded_entity for tax purposes and petitioners created a bank account for the entity with home federal bank mr pederson had previously banked with home federal bank petitioners’ participation in the classicstar program on date mr pederson signed a letter of intent on behalf of sioux breeders committing to spending dollar_figure on the classicstar breeding program in program according to the letter of intent the program was to be funded with four payments a date downpayment of dollar_figure a date payment of dollar_figure a date payment of dollar_figure and a date payment of dollar_figure also on date mr pederson on behalf of sioux breeders signed with classicstar a mare lease and breeding agreement a boarding agreement a foal agreement and a nominee agreement petitioners did not negotiate any of the specific fees costs or expenses related to their participation in the program the amount petitioners committed to spend on the program was reached in part using an nol calculator provided by classicstar which was designed to maximize the tax refunds petitioners would receive from the carrybacks of nols at no time during and did sioux breeders or petitioners maintain facilities to board horses or hire staff to care for horses all horse boarding and care were provided by classicstar mr pederson paid classicstar dollar_figure by personal check dated date and dollar_figure by personal check dated date sioux breeders borrowed dollar_figure from home federal bank in exchange for a promissory note dated date and issued a check to classicstar for dollar_figure on date sioux breeders also borrowed dollar_figure from keybank national association key bank in exchange for a promissory note dated date sioux breeders directed the disbursement of the key bank loan to classicstar and paid dollar_figure in related legal fees associated with the loan which was withdrawn from the amount of the loan resulting in classicstar’s receiving dollar_figure from key bank even though some horse pairings were listed at the time the letter of intent was signed those pairings were subject_to change mr pederson entered into the transaction without knowing what horse pairs would ultimately be bred or if any horse pairing he received was worth the amount he was charged the horses were to be bred in the spring of and would foal in after an 11-month gestation period petitioners received some updates regarding the pregnancies of the thoroughbred mares they leased 3the extent of the relationship between classicstar and key bank is unclear mr pederson testified that key bank had some familiarity with classicstar the first breeding schedule was dated date and included pairings bet twice princess with deputy minister4 for a total cost5 of dollar_figure correoso with mr greely for a total cost of dollar_figure gold princess with forestry for a total cost of dollar_figure la gueriere with our emblem for a total cost of dollar_figure and other pairings to be named each at a total cost of dollar_figure additional breeding schedules prepared over the next two years reflected a number of pairing changes pairs being added or removed price changes for the same pairings and a trading of one already-bred mare for another the final breeding schedule dated date showed that sioux breeders eventually received three thoroughbred pairings and three quarter horse6 4each horse pairing listed in this opinion will have the mare named first and the stallion named second 5the total cost for a pairing included a fee to lease the mare the breeding fee additional mare expenses prospective foal insurance obtained after pregnancy of a mare to pay in the case of a failed pregnancy or foal death after birth estimated mortality insurance and horse boarding expenses 6the two breeds of horses petitioners dealt with were thoroughbreds and quarter horses there were also unregistered horses of unknown breeds as discussed supra certain rules apply to the breeding of the different breeds possibly the most important of which is that artificial insemination of thoroughbreds is not permitted in the united_states thoroughbred horses are generally worth more than quarter horses pairings the thoroughbred pairings were forest key with cozzene7 for a total cost of dollar_figure la gueriere with gone west for a total cost of dollar_figure and salty perfume with mr greeley for a total cost of dollar_figure the quarter horse pairings were tari acre with cd olena for a total cost of dollar_figure three wood dg with dual pep for a total cost of dollar_figure and to dual for with peptoboonsmal for a total cost of dollar_figure each pairing produced a foal petitioners visited the thoroughbred foals in and were involved in naming them petitioners did not select the final pairings they received and appear to have had no input in the selection process classicstar proposed all changes to the breeding schedules and mr pederson agreed to the changes by leasing the mares because he found the pairings to be accurate and didn’t find reasons to doubt classicstar’s suggestions mr pederson relied on mr plummer’s quarter horse suggestions because mr plummer knew much more than mr pederson could ever learn in a lifetime and so mr pederson was counting on mr plummer’s expertise as mr 7the foal of this pairing was traded for the foal of the pairing of her halo with our emblem before birth pederson a manager in his other businesses mr pederson also believed that classicstar had his interest at heart on date mr pederson on behalf of sioux breeders wrote to classicstar requesting of his mare lease breeding and racing business be converted to working_interest in natural_gas wells being drilled by the geostar corporation geostar geostar was affiliated with classicstar geostar’s vice president of operations tony ferguson had an ownership_interest in classicstar at some point and promoted the geostar exchange to petitioners petitioners traded their interest in the three quarter horse pairings8 before birth of the foals from the program for dollar_figure worth of coalbed methane drilling program shares with geostar on date mr pederson was sent confirmation that the conversion was complete on date sioux breeders and classicstar entered into an agreement whereby sioux breeders exchanged its three thoroughbred foals for dollar_figure-- comprising dollar_figure in cash to be paid to sioux breeders on date and a dollar_figure payment to keybank for retirement of debt and all interest due and payable from date 8the total cost for the three quarter horse pairings dollar_figure was equal to of the dollar_figure sioux breeders spent on the program petitioners received an income and expense summary for from classicstar which showed total expenses of dollar_figure comprising board and mare care expenses of dollar_figure breed fees of dollar_figure mare lease fees of dollar_figure and insurance expenses of dollar_figure the income and expense summary listed no income petitioners listed these expenses and income on their schedule f profit or loss from farming as well as additional other expenses of dollar_figure and claimed a resulting deduction of dollar_figure petitioners kept a participation log for in which they recorded dollar_figure hours of activity related to horse breeding the hours were spread across activities such as reading horse magazines books such as seabiscuit and a horse of a different color setting up sioux breeders and performing other business planning and financial tasks such as securing the loans from home federal bank and key bank reviewing documents attending the tattersail sale dinners with mr bangeter participating in correspondence with various parties and doing research on some of the horses potentially available for them to breed petitioners’ participation in the classicstar program petitioners chose to continue in the classicstar breeding program for a second year on date mr pederson signed a letter of intent on behalf 9according to petitioners’ notes this is a horse auction of sioux breeders committing to spending dollar_figure million on the classicstar breeding program in program according to the letter of intent the program was to be funded with four payments a downpayment of dollar_figure a date payment of dollar_figure a date payment of dollar_figure and a date payment of dollar_figure million on date mr pederson on behalf of sioux breeders signed with classicstar a mare lease and breeding agreement a boarding agreement a foal agreement and a nominee agreement for the program as with the program petitioners did not negotiate any of the specific fees costs or expenses related to their participation in the program and the amount they committed to spend on the program was reached in part using an nol calculator provided by classicstar on date mr pederson executed a check for dollar_figure on behalf of sioux breeders which was delivered to classicstar classicstar received another check for dollar_figure from sioux breeders on date sioux breeders borrowed dollar_figure million from the national equine lending co nelc by promissory note dated date mr plummer’s brother-in-law gary thompson was in charge of nelc mr pederson personally guaranteed the nelc loan which was also secured_by the prospective program foals the proceeds of this loan were distributed to classicstar according to a disbursement request filed with nelc by sioux breeders and classicstar confirmed that it received the dollar_figure million sioux breeders also borrowed dollar_figure from home federal bank in exchange for a promissory note dated date the proceeds of this loan were distributed to classicstar according to the promissory note in addition to these payments on date classicstar sent notice to mr pederson that it had received a dollar_figure check from home federal bank on date for payment toward the programdollar_figure given the date these funds were purportedly received before the program letter of intent was signed the amount not corresponding with any of the payments due according to the letter of intent and the fact that dollar_figure million was otherwise paid to classicstar for the program we believe it likely that the notice was erroneous facts regarding what the alleged dollar_figure may have been paid toward were not introduced 10it is not clear whether these funds if they were actually paid were borrowed by sioux breeders from home federal bank and distributed directly to classicstar or whether they were sent from a sioux breeders account with home federal bank just as with the program the original program horse pairings were altered several times by classicstar and petitioners did not contest the changes made to the pairings the final breeding schedule dated date showed that sioux breeders eventually received thoroughbred pairings and quarter horse11 pairings during gestation petitioners received some updates regarding the pregnancies of the thoroughbred mares they leased the thoroughbred pairings were above perfection with distorted humor for a total cost of dollar_figure golden jenny with carson city for a total cost of dollar_figure and majestic legend with elusive quality for a total cost of dollar_figure the quarter horse pairings were mare stallion total cost brandy loot buffalena dollar_figure clever monique meradas blue sue big_number harts magic popper mr jay bar cat big_number madeline amelia buffalena big_number ms quick star easter caught a cat big_number 11respondent’s expert witness claimed that six of the quarter horses in the program were actually unregistered horses of an unknown breed he also claimed that two of the quarter horses in the program discussed infra were of an unknown breed petitioner’s expert witness disputed these figures but conceded that at least one horse bred in the or program was of an unknown breed nld two eyed missy easter caught a cat easter caught a cat pennys blue bug big_number big_number roco banjo blues easter caught a cat big_number skip dolly bug tippy diamond easter caught a cat big_number easter caught a cat big_number it was not established which pairings produced live foals at some point petitioners elected to exchange their thoroughbred foal interests from the program for a interest in classicstar powerfoal stable llc powerfoal dollar_figure mr pederson described powerfoal as a type of mutual_fund for horses which could reduce an owner’s risk by giving him a small portion of ownership in a larger number of foals rather than just owning a few foals entirely mr pederson believed that powerfoal comprised about foals at some point petitioners elected to contribute their quarter horse foal interests to first equine energy partners feep an affiliate of geostardollar_figure at trial 12one sheet appears to list the date of the contribution as date but the nature of the document makes it difficult to discern whether this was the actual date of contribution or some other date 13as with the contribution to powerfoal it is difficult to discern the date of contribution but one paper in evidence appears to state the date of contribution as date mr pederson described feep as a natural_gas exploration company similar to geostar however on brief petitioners described feep as a partnership that held quarter horse interests and gas wells and which operated in a somewhat similar fashion to powerfoal in that it operated much like a mutual_fund with respect to quarter horse interests mr pederson testified that he did not know what the horse aspect of feep was and that they provided me an offer for my horses and i accepted that in exchange for the gas wells petitioners received an income and expense summary for from classicstar which showed total expenses of dollar_figure million comprising board and mare care expenses of dollar_figure breed fees of dollar_figure mare lease fees of dollar_figure and insurance expenses of dollar_figure the income and expense summary listed no income petitioners listed these expenses and income on their schedule f as well as dollar_figure of depreciation expenses dollar_figure in mortgage interest_expenses and other expenses of dollar_figure petitioners claimed a resulting deduction of dollar_figure petitioners kept a participation log for in which they recorded dollar_figure hours of activity related to horse breeding a total of hours was attributable to 14the mortgage interest_expenses were actually the total_amounts of interest_paid on the key bank and home federal bank loans taken out to pay for the program the payment of interest on loans is discussed further infra petitioners’ visiting kentucky for the kentucky derby and to inspect the classicstar facilities as well as a second trip to kentucky to view the keeneland horse sale tour those facilities and learn about valuation of horses from the breeders at the sale the remaining hours were spread across various research and correspondence activities petitioners’ participation in the classicstar program petitioners chose to continue in the classicstar breeding program for a third year on date mr pederson signed a letter of understanding on behalf of sioux breeders committing to spending dollar_figure million on the classicstar breeding program in program according to the letter of understanding the program was to be funded with three payments a downpayment of dollar_figure an date payment of dollar_figure and a date payment of dollar_figure on date mr pederson on behalf of sioux breeders signed with classicstar a mare lease and breeding agreement a boarding agreement a foal agreement and a nominee agreement for the program on an unknown date mr pederson also signed a horse board services agreement with classicstar as with the and programs petitioners did not negotiate any of the specific fees costs or expenses related to their participation in the program the amount petitioners committed to spend on the program was determined after consulting with an accountant from karren hendrix regarding maximizing tax benefits discussed further infra on date mr pederson executed a check for dollar_figure on behalf of sioux breeders which was delivered to classicstar classicstar received another check for dollar_figure from sioux breeders on date sioux breeders then borrowed dollar_figure from nelc in exchange for a promissory notedollar_figure the proceeds of this loan were distributed to classicstar according to a disbursement request filed with nelc by sioux breeders sioux breeders also borrowed a further dollar_figure from nelc by promissory note dated and signed date the proceeds of this loan were also distributed to classicstar according to the promissory note mr pederson personally guaranteed both nelc loans which were also secured_by the prospective program foals the original horse pairings for the program were altered only once by classicstar and petitioners did not contest the change the final breeding schedule dated date shows that sioux breeders eventually 15although the date of note is date the note was not signed until date received two thoroughbred pairings and eight quarter horse16 pairings the thoroughbred pairings were squall city with war chant for a total cost of dollar_figure and wild heart dancing with pulpit for a total cost of dollar_figure the quarter horse pairings were mare stallion austin cat bob and sugar boonsmal doll cd lissa dainty as a cat sr instant jazz twaynas dreamer yellow rose vandel meradas blue sue laredo blue laredo blue pastels smart lena lots of acres tr dual rey amando pistolero amando pistolero total cost dollar_figure big_number big_number big_number big_number big_number big_number big_number it was not established which pairings produced live foals although it was established that two of the quarter horse pairings produced more than one foal and some of the quarter horse pairings did not produce a foal in addition to the above listed costs the final breeding schedule for listed estimated future cost s totaling dollar_figure these future costs comprised mortality insurance and boarding costs presumably for the foals produced it was unclear whether and how these estimated future costs were paid to classicstar 16as discussed supra one or two of the quarter horses in the program may have actually been unregistered horses of unknown breed at some point petitioners contributed their program quarter horse interests to feep in exchange for a greater ownership_interest in feep petitioners kept their two thoroughbred foals from the program at the classicstar facilities until at which time they chose to move the horses to taylormade farms in anticipation of selling the horses at auction one of the horses sold at auction for approximately dollar_figure and the other did not sell the horse that did not sell was later exchanged with taylormade farms for the board and sale fees on the other horse petitioners received an income and expense summary for from classicstar which showed total expenses of dollar_figure comprising board and mare care expenses of dollar_figure breed fees of dollar_figure and mare lease fees of dollar_figure the income and expense summary listed no income petitioners listed no income on their schedule f and claimed only mare lease fee expenses of dollar_figure listed on the classicstar summary they claimed additional expenses on schedule f totaling dollar_figure dollar_figure of other expenses dollar_figure of depreciation expenses and dollar_figure in other interest_expenses petitioners claimed a resulting deduction of dollar_figure petitioners were unable to find the participation log they completed for certain documents were kept by classicstar which showed petitioners participating in various horse related activities with classicstar personnel the classicstar documents do not list the number of hours spent participating in these activities further financial information many of the financial aspects of petitioners’ loan repayments are opaque the same is true of the investments in geostar feep and powerfoal few financial records pertaining to sioux breeders and other entities were introduced and testimony on financial subjects suffered from a lack of specifics a program financials the dollar_figure promissory note resulting from the loan from home federal bank to sioux breeders for the program was repaid by petitioners in date with interest totaling dollar_figure petitioners paid interest on the dollar_figure key bank loan at least through date but stopped at some point mr pederson believed the debt had been paid_by classicstar pursuant to its purchase of petitioners’ program thoroughbred foals in because he never received any further correspondence of debt being due from key bank petitioners never received the dollar_figure in cash that classicstar had contracted to pay them for the program thoroughbred foals classicstar later went bankrupt and petitioners made a claim in the bankruptcy case for the money that case is still pending sioux breeders appears to have received cash distributions from geostar at various times as a result of the gas interests held by sioux breeders however certain cash distributions made to sioux breeders were reimbursed to geostar out of an account formed to hold distributions to sioux breeders from feep discussed further infra on date sioux breeders exchanged its geostar interest for big_number shares of gastar exploration ltd a stock publicly traded on the toronto stock exchange mr pederson had an option to sell this stock at a specified price but when he sought to exercise the option there was a dispute about the price of the shares sioux breeders sold the shares and sued geostar for the difference in price between what it received and what it was entitled to according to the options sioux breeders won a summary_judgment in court and garnished the bank accounts of geostar but was able to obtain only dollar_figure it appears that geostar still owes sioux breeders over dollar_figure million petitioners’ tax_return was not introduced into evidence and the tax treatment reported for the geostar exchange is unclear b program financials sioux breeders paid dollar_figure of interest on the dollar_figure home federal bank loan in during sioux breeders received a dollar_figure distribution from powerfoal which was used to pay down an unspecified home federal bank loan further facts regarding payment of this home federal bank loan were unclear or not available sioux breeders paid interest on the dollar_figure million nelc loan through a reserve_account which held gas distribution payments from feep excess amounts in the account were used to pay down the principal on the dollar_figure nelc loan for the program these payments are discussed further infra as well as to pay certain amounts to classicstar and geostar on behalf of sioux breeders at the end of the feep reserve_account stopped paying interest on the dollar_figure million nelc loan and interest began to accrue at some point this loan went into default and in date sioux breeders agreed to relinquish some of its feep interests to nelc in order to fully satisfy the dollar_figure in principal and accrued interest outstanding c program financials a distribution from powerfoal of dollar_figure was used in to pay portions of the dollar_figure and dollar_figure nelc loans dollar_figure was paid toward the dollar_figure loan and dollar_figure was paid toward the dollar_figure loan the amounts distributed by powerfoal were paid directly to nelc it is unclear whether any other_payments were made on the dollar_figure nelc loan as of date sioux breeders was in default on the dollar_figure loan at the time sioux breeders owed dollar_figure in principal and interest on the loan sioux breeders relinquished more of their feep interests to nelc during date in order to fully repay the loan an amortization schedule for the dollar_figure nelc loan shows that all principal and interest was paid through a series of payments during one of these payments was the powerfoal distribution of dollar_figure as mentioned supra a payment from a feep distribution reserve_account was also made on the dollar_figure loan during the amount of this reserve_account payment was dollar_figure one dollar_figure payment is listed as a borrower payment it is unclear whether sioux breeders actually made this payment it is also unclear who made the remaining payments on the dollar_figure nelc loan d other financial information the dollar_figure and dollar_figure payments made by powerfoal on the dollar_figure and dollar_figure nelc loans were included in petitioners’ tax_return as income on schedule f these amounts of income were offset by total interest_expenses of dollar_figure insurance expenses of dollar_figure depreciation of dollar_figure and other miscellaneous expenses of dollar_figure subtracting these expenses from the dollar_figure in income petitioners reported net farm profit of dollar_figure for on schedule f petitioners also reported dollar_figure of royalty income after expenses on their tax_return as a result of royalties from the geostar coalbed methane drilling program shares they held at the time petitioners’ tax_return reported a long-term_capital_gain of dollar_figure resulting from the sale of interests in feep further details regarding the sale were not established the return also reported dollar_figure of income on schedule f which was offset by dollar_figure in expenses those expenses included dollar_figure in interest_expenses subtracting expenses from the dollar_figure in income petitioners reported on schedule f net farm profit of dollar_figure for petitioners’ tax_return reported long-term_capital_gains of dollar_figure million and dollar_figure under the description of property heading petitioners wrote nelc forms 1099-a acquisition or abandonment of secured_property sent to petitioners by nelc showed that the amounts were attributable to petitioners’ relinquishment of interests in feep in order to pay off nelc loans petitioners’ 17this income appears to comprise the dollar_figure powerfoal distribution in which was used to pay down an unspecified home federal bank loan plus certain other_amounts what the other_amounts are is not clear return reported no income but did report deductions of dollar_figure for expenses on their schedule f these expenses comprised dollar_figure in depreciation dollar_figure for veterinary breeding and medicine and dollar_figure in other expenses no interest_expenses were deducted on the schedule f it was not clear how petitioners accounted for sale of their program thoroughbreds to classicstar for dollar_figure and the payoff of the key bank loan the sale was not reflected in any of petitioners’ tax returns from to and tax returns for years after were not introduced petitioners’ due diligence in addition to reviewing some of the tax materials provided by classicstar before entering the program and discussing classicstar with ypo members mr pederson had contact with a lawyer and certain accountants regarding the tax implications of petitioners’ dealings with classicstar mr pederson had an attorney doug hayek and an accountant jim griebel both of whom he had worked with for several years before mr pederson provided both of them with the handler thayer tax opinion he had received from classicstar before entering the breeding program however mr pederson did not provide them with the other materials he had received from classicstar before entering the breeding program mr hayek was not a tax specialist but a corporate lawyer who had done some mergers and acquisitions work for mr pederson mr pederson testified that mr hayek told him that the tax opinion appeared in order mr griebel worked for pricewaterhousecoopers llp and mr pederson testified that mr griebel told him the handler thayer tax opinion was correct mr griebel also discussed with mr pederson several requirements petitioners needed to meet to deduct expenses associated with the horse breeding programs neither mr hayek nor mr griebel supplied petitioners with a written tax opinion regarding the tax treatment of their horse breeding programs and neither testified at trial mr griebel prepared all of the relevant tax returns for petitioners before entering the program mr pederson contacted terry green an accountant working for karren hendrix regarding the optimal amount to put into the program to maximize petitioners’ tax benefits mr green had written the three karren hendrix opinion_letters in the due diligence mare lease information booklet petitioners received from classicstar before entering the program mr pederson knew mr green had a relationship with classicstardollar_figure after receiving an estimate of petitioners’ income mr green recommended they spend dollar_figure on the program to offset their 18mr pederson testified that he believed mr green was of counsel to classicstar may have been their cpa doing their tax_return income and save about dollar_figure of taxes for plus have a loss left over to carryback to and get a refund of about dollar_figure of taxes paid for that year shortly after this communication sioux breeders agreed to spend dollar_figure million on the program expert witnesses and their reports respondent submitted an expert report and petitioners submitted a rebuttal report prepared by their own expert respondent’s expert was richard beck and petitioners’ expert was michelle stallings mr beck has extensive experience in equine consulting and breeding and has appraised horses for most of his career ms stallings has extensive experience in equine appraisals and other aspects of the equine industry the parties agreed that both experts were qualified to testify in this case mr beck’s expert report concluded that petitioners did not participate in the horse breeding programs in a businesslike manner mr beck concluded that the amounts petitioners paid for quarter horse pairings were higher than the amounts required to buy not lease very good thoroughbred horses mr beck’s report stated that the average auction price of a thoroughbred broodmare in was dollar_figure according to the jockey club19 records and estimated that thoroughbreds were worth three times as much as quarter horses mr beck also criticized petitioners for a number of other aspects of the classicstar deals including allowing classicstar to make the decisions regarding which horse pairings petitioners would receive paying horse care fees which he determined to be at least higher then the standard industry fees and buying prospective foal insurance for a large number of their pairingsdollar_figure mr beck stated that petitioners’ chances of making a profit as a result of their horse breeding programs were exceedingly small however he did not appraise the individual horses bred for petitioners ms stallings’ rebuttal report concluded that petitioners’ participation in the classicstar breeding program had profit potential and that petitioners participated in the horse breeding programs in a businesslike manner as part of her analysis ms stallings researched the pedigrees ownership race sale and production records of all the thoroughbred mares paired for petitioners as well 19the jockey club maintains records for thoroughbred horses quarter horse records are maintained by the american quarter horse association 20mr beck stated that most horse breeders do not use prospective foal insurance because of its high cost opting instead for other forms of insurance such as live foal guaranties and full mortality insurance as all nonthoroughbred horses however only the thoroughbred analysis was included in ms stallings’ reportdollar_figure even though appraisals for the nonthoroughbred pairings were not included in her report ms stallings testified 21the relevant testimony from ms stallings regarding the reason for not including the quarter horse analysis in the report was as follows a i did the thoroughbreds because the contract said strictly for thoroughbreds and i assumed that we were talking about since the contract was strictly for thoroughbreds i did only thoroughbreds q but you just testified you did an analysis of the entire contract a to begin with i didn’t know where i was going with this so i automatically did all the horses i researched and reviewed all the information on the horses when i got down to classic star contracts and it said strictly for thoroughbreds then i focused in on the thoroughbreds q so -- a but i’d already done the analysis on the others q but you didn’t think it was important to put that analysis in your report a relevant to the assignment as i believed the assignment was was the thoroughbreds i stuck with the thoroughbreds because i thought that they should have been substituted with other thoroughbreds and if they’d been substituted with just two or three thoroughbreds per package there would have been a lot more profit q so is it fair to say that there’s no analysis in your report about quarter horses correct a in -- yes sir there’s not that she appraised these pairings before trial which led her to testify that over the three years there could have been very easily a four percent profit resulting from petitioners’ thoroughbred and quarter horse breeding activities combined ms stallings concluded that all expenses petitioners paid were reasonable according to industry standards and that it was acceptable in a lease contract to be able to swap horses in and out upon the agreement of the parties ms stallings’ method of appraisal for each pairing thoroughbred and nonthoroughbred involved averaging the sale prices for the three most expensive yearlings sired by each stallion during the relevant yeardollar_figure by appraising the pairings in this manner ms stallings did not consider the prices of other yearlings sired by the stallions and gave no consideration to the prices of yearlings born to the mares in the pairings at any time ms stallings testified that she believed appraising the pairings in such a manner was appropriate because of classicstar’s representation that they were going to provide the finest thoroughbred mares to petitioners for breeding and that the clients’ expectation was that they would get the upper end of the horses in the sale results or they wouldn’t have spent all this money 22for example ms stallings took the top three sale prices of yearlings sired by our emblem a program stallion bred for petitioners in from breeding in other information petitioners continued to be involved in horse breeding activities after their relationship with classicstar had ended and after they sold the two program thoroughbreds in at some point they leased a mare from gulf coast farms contributed the foal to a powerfoal-like entity and also bought into a stallion syndicate their involvement in horse breeding activities has continued to the present petitioners carried back nols from and to and on date respondent issued a notice_of_deficiency to petitioners for and resulting from the disallowance of all schedule f expenses they claimed for and disallowance of related nols and certain computational adjustments petitioners timely filed a petition contesting the deficiencies and penalties i burden_of_proof opinion generally taxpayers bear the burden of proving by a preponderance_of_the_evidence that the determinations of the commissioner are incorrect rule a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving that they have met all requirements necessary to be entitled to the claimed deductions rule a 503_us_79 the parties have raised a number of arguments regarding the deductibility of expenses associated with petitioners’ horse breeding activitiesdollar_figure the parties agree that petitioners do not bear the burden_of_proof with regard to every issue however because we decide the breeding expenses issue on the basis of the preponderance_of_the_evidence we need not discuss which party has the burden_of_proof for each issue see 131_tc_185 the burden_of_proof regarding the accuracy-related_penalties is discussed infra ii bifurcation of the horse breeding activities at trial the court raised the possibility that petitioners’ horse breeding activities might be bifurcated into thoroughbred breeding and quarter horse breeding activities this might have benefited petitioners by separating the thoroughbred pairs which may have had profit potential from the quarter horse pairs which barring extraordinary circumstances did not have profit potential we have previously considered bifurcation of horse breeding activities before considering whether the requisite sec_183 profit objective existed see scheidt 23most of these arguments are not addressed in this opinion because we find in respondent’s favor based on sec_183 v commissioner tcmemo_1992_9 tax ct memo lexi sec_15 refusing to bifurcate a taxpayer’s horse breeding activity when taxpayer held a interest in a farm which owned of syndicate shares of a breeding stallion and petitioner directly owned of the syndicate shares petitioners have not argued that their horse breeding activity should be bifurcated for purposes of section dollar_figure however we will address the issue we find that the horse breeding activity at issue may not be bifurcated when considering whether an activity may be bifurcated for purposes of sec_183 we look to the degree to which elements of the activity are intertwined see scheidt v commissioner tax ct memo lexi sec_15 at in this case the elements of petitioners’ horse breeding activity were significantly intertwined there was one mare lease agreement in each year between the same parties which listed both thoroughbred and quarter horse pairs and petitioners paid the total contract_cost as one expense rather than making separate payments for each listed pair considering the facts of this case we find 24rather petitioners have argued that for purposes of sec_162 if we determine that certain costs for petitioners’ breeding pairings are excessive we may simply disallow the portion we determine s exceeds a reasonable amount petitioners further claim that we need not bifurcate the contract to allow the portion of the expenses claimed related to the thoroughbreds only that petitioners’ breeding of horses was a single integrated activity which may not be bifurcated for purposes of sec_183 iii sec_183 for-profit requirement sec_183 provides in part that in the case of an activity engaged in by an individual if such activity is not engaged in for profit no deduction attributable to such activity shall be allowed under this chapter except as provided in this section sec_183 provides that for purposes of this section the term ‘activity not engaged in for profit’ means any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 deductions are allowable under sec_162 for expenses of carrying on activities that constitute a trade_or_business and under sec_212 for expenses_incurred in connection with activities engaged in for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income deductions are not allowable under sec_162 or sec_212 for the expenses of an activity that is not engaged in for profit an activity is engaged in for profit if the taxpayer entertained an actual and honest profit objective in engaging in the activity 78_tc_642 aff’d without opinion 702_f2d_1205 d c cir sec a income_tax regs the taxpayer’s expectation of profit must be in good_faith 72_tc_28 citing sec_1_183-2 income_tax regs whether the requisite profit objective exists is determined by looking at all the surrounding facts and circumstances 94_tc_41 sec_1_183-2 income_tax regs greater weight is given to objective facts than to a taxpayer’s mere statement of intent 84_tc_1244 aff’d 792_f2d_1256 4th cir sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs provides a list of factors to be considered in the evaluation of a taxpayer’s profit objective the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved no single factor controls 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir considering these factors we find that petitioners’ horse breeding activities were not engaged in for profit a manner in which the taxpayer carries on the activity the fact that a taxpayer carries on an activity in a businesslike manner and maintains complete and accurate books_and_records may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs petitioners argue that this factor favors them because they conducted due diligence of the breeding programs approached them as they did mr pederson’s other businesses maintained extensive records made adjustments to the programs and abandoned the activity when it was clear that it would not be profitable due to the problems with classicstar we disagree few financial records were introduced pertaining to sioux breeders or petitioners relating to their participation in the breeding programs those that were introduced either tended to be general records such as petitioners’ tax returns or were prepared by classicstar or related entities such as the contracts breeding schedules and feep geostar powerfoal documents no detailed records or expense reports of sioux breeders were introduced the income and expense summaries which were introduced were completed by classicstar and sent to sioux breeders it is true that mr pederson investigated the classicstar breeding programs before entering he questioned other ypo members about classicstar took a trip to the classicstar facilities reviewed the documents sent to him by classicstar and took one of the tax opinion_letters provided to him by classicstar to both his lawyer and his accountant however upon entering the programs petitioners began to rely entirely on classicstar allowing classicstar to make all alterations to their breeding schedules while mr pederson claims to have reviewed the changes he never vetoed a change made by classicstar and had very little knowledge about horses in addition he testified that he trusted the judgment of classicstar employees and believed they had his best interest at heart petitioners claim such reliance was similar to how mr pederson’s other businesses operated mr pederson often relied on the knowledge of others to make his businesses successful however it appears that in his other businesses mr pederson was relying on the expertise of a party that was working for his company rather than the expertise of an outside entity such as classicstar sioux breeders did not hire and petitioners did not seek outside advice regarding the horses which classicstar assigned to them we also note that although the information presented to petitioners regarding the breeding programs discussed only thoroughbred horses and the first breeding schedule listed only thoroughbred horse pairings petitioners did not object when classicstar filled out large portions of the breeding schedules with quarter horsesdollar_figure of pairings pairings were either quarter horse pairings or horses of unknown breed paired with quarter horses although quarter horses are worth significantly less than thoroughbreds many of the quarter horse pairings petitioners received cost as much as or more than thoroughbred pairings especially in dollar_figure while mr pederson testified that he relied on and trusted classicstar’s suggestions we believe that his failure to raise the issue of the quarter horse pairings is strong evidence that petitioners did not carry on the breeding activity in a businesslike manner petitioners claim to have made adjustments to the activity and abandoned the activity when it was clear that it would not be profitable due to the problems with classicstar what adjustments were made was not specified the breeding activities for each of the three years do not appear significantly different 25the fact that petitioners were given a large number of quarter horse pairings even seems to have confused petitioners’ expert witness ms stallings testified that her report evaluated only the thoroughbreds because the contract said strictly for thoroughbreds 26some vague testimony was given regarding possible embryo transfers from quarter horse pairings to produce extra foals but it was not shown that any embryo transfers actually took place to us in each of the three years nearly three-fourths of the allocated funds were designated to quarter horses rather than thoroughbreds in each year petitioners traded in horses for an interest in an entity with a relationship to classicstar and petitioners removed only two horses from classicstar’s care the program thoroughbreds even though they abandoned the breeding activity after the program we believe it more likely that petitioners ceased their breeding activities with classicstar because of the increasingly unstable nature of classicstar’s scheme rather than any concern about profitdollar_figure we find this factor favors respondent b expertise of the taxpayers or their advisers preparation for an activity by extensive study of its accepted business and economic practices or consultation with those who are expert therein may indicate that a taxpayer has a profit_motive where the taxpayer carries on the activity in accordance with such practices sec_1_183-2 income_tax regs as discussed supra pp petitioners were not experts in horses or horse breeding and did not hire any of their own experts with respect to their horse breeding activities while petitioners did educate themselves to some extent regarding the 27we note that classicstar entered bankruptcy soon after petitioners ceased their horse breeding activities horse industry reading horse magazines and general books about the industry such as seabiscuit as well as attending horse sales such education amounted to only a few dozen hours per year and also involved an element of enjoyment we do not believe that such education adequately prepared petitioners to knowledgeably evaluate horse breeding contracts and pairings although petitioners claim to have relied on the advice of classicstar classicstar was not an expert they hired rather it was a for-profit company with which petitioners through sioux breeders had entered into business we do not believe reliance on such advice was reasonable both petitioners’ and respondent’s experts testified to the effect that the horse industry is a difficult industry and that it takes years of experience to succeed without expert advice in spite of the difficulty of the business petitioners entered into millions of dollars in breeding contracts relying only on a nominal amount of education and the advice of a for-profit company which was the other party to the contracts we find this factor favors respondent c time and effort expended by the taxpayer in carrying on the activity the fact that the taxpayer devotes much of his personal time and effort in carrying on an activity may indicate an objective to derive a profit particularly if the activity does not have substantial personal or recreational aspects sec_1_183-2 income_tax regs petitioners introduced records indicating that they spent approximately hours with respect to their horse breeding activities in both and mr pederson also testified that they spent maybe a couple hundred hours above those reflected on the and records he further testified that petitioners had lost their records but spent a similar amount of hours on breeding activities in classicstar’s records somewhat supported mr pederson’s testimony regarding the hours there is a recreational aspect to horse breeding and some of the hours petitioners spent regarding the activity were recreational such as reading seabiscuit and a horse of a different color as well as attending horse sales and dinners with classicstar personnel however most of the hours were spent on aspects of the activity pertaining more to the business side of the activity such as reviewing documents setting up companies and discussing various financial aspects of the activity considering the number and quality of hours petitioners spent related to their breeding activities we find this factor is neutral d expectation that assets used in the activity may appreciate in value a taxpayer may intend despite a loss from current operations that an overall profit will result when appreciation in the value of assets used in the activity is realized sec_1_183-2 income_tax regs there is an overall profit if net_earnings and appreciation are sufficient to recoup losses sustained in prior years filios v commissioner tcmemo_1999_92 slip op pincite citing 45_tc_261 aff’d 379_f2d_252 2d cir aff’d 224_f3d_16 lst cir petitioners claim that they intended and expected their foals to appreciate so that they would realize an overall profit as a result of their horse breeding activities we disagree petitioners traded in most of their foals before or after birth for interests in various entities associated with classicstar or as with the program thoroughbreds sold horses to classicstar directly however the amounts petitioners traded their horses for were merely plugged-in numbers or otherwise not indicative of an actual profit resulting from the trade-in or sale for example petitioners traded in their three program quarter horse foal interests for dollar_figure worth of coalbed methane drilling program shares with geostar the dollar_figure was merely a plugged-in number equal to the exact amount of expenses sioux breeders incurred as a result of the three quarter horse pairings in the program when petitioners eventually tried to convert their geostar interest to cash in geostar failed to pay the agreed upon amount indicating that the drilling program shares were not actually worth dollar_figure another example is the sale of the program thoroughbreds which petitioners sold in exchange for dollar_figure in cash to be paid to sioux breeders on date and a dollar_figure payment to keybank for retirement of debt and all interest due and payable from date sioux breeders never received the cash payment while the loan appears to have been paid off circumstances surrounding the loan payoff are suspicious while no direct link between classicstar and key bank was established mr pederson testified that key bank had some familiarity with classicstar in addition mr pederson never received confirmation the loan was paid he believed the debt had been paid because he never received any further correspondence of debt being due from key bank in addition petitioners failed to report the payoff on any of their through tax returns further examples are the feep and powerfoal interests petitioners received for their and program quarter horse foal interests and their program thoroughbred foal interests respectively the feep interests paid several distributions to petitioners which were held in a special reserve_account and used to pay interest on nelc loans and certain amounts to classicstar and geostar on behalf of sioux breeders one powerfoal distribution was used to pay down an unspecified home federal bank loan and one distribution was used to pay down two nelc loans the feep interests were eventually forfeited to satisfy nelc loans it is unclear what became of the powerfoal interests it is apparent that the relationships among classicstar feep powerfoal gastar and nelc28 were part of a scheme designed for participants in the classicstar program to repay certain loans without ever making a cash expenditure we do not put any stock in the fact that petitioners were able to sell or trade in many of their foal interests to such entities for an apparent profit in the case of the program thoroughbreds sold to classicstar or stated_interest in an entity if we disregard the trade-ins and sales of most of their thoroughbred foal interests and all of their quarter horse foal interests it is apparent that the odds petitioners’ foal interests could have appreciated enough to result in an overall profit were exceedingly smalldollar_figure although ms stallings testified that even 28as previously discussed key bank may have also been a part of the scheme 29as mr beck acknowledged in his testimony anything is possible when it comes to potential profit from breeding thoroughbreds as one exceptional foal can sell for or win millions of dollars considering both the quarter horse and thoroughbred pairings there could have been very easily a four percent profit we are inclined to side with mr beck’s opinion that petitioners’ chances of making a profit as a result of their horse breeding activities were very small we have two significant concerns with the appraisal conducted by ms stallings first her report did not include appraisals for the quarter horse pairings petitioners received only the thoroughbred pairings although ms stallings testified that a profit was still possible even including the quarter horse pairings the basis for this conclusion was not laid out in her report the reason for not including the quarter horse pairings is somewhat unclear but it seems ms stallings was confused by classicstar’s representations to petitioners that only thoroughbreds would be bred ms stalling might have also been reluctant to include the quarter horse appraisals because it seems petitioners’ quarter horse pairings as a whole had a negative profit potential even using ms stallings’ flawed appraisal methodology discussed further infra our second issue with ms stalling’s report involves her appraisal methodology in valuing the foal interests resulting from each pairing30 she averaged the sale prices for the three most expensive yearlings sired by each stallion in the relevant year but did not consider the prices of the less expensive yearlings sired by the stallions and gave no consideration to the prices of yearlings born to the mares ms stallings testified that she believed this methodology was appropriate based on classicstar’s representation that they were going to provide the finest thoroughbred mares to petitioners for breeding and that the clients’ expectation was that they would get the upper end of the horses in the sale results or they wouldn’t have spent all this money the fatal flaw in ms stallings’ appraisals is her reliance on representations made by classicstar she should have realized that classicstar’s representations did not carry a great deal of weight given classicstar’s extensive provision of quarter horse pairings despite representations that they would provide only thoroughbred pairings given her heavy reliance on the representations made by classicstar without relying on actual mare foal sales in support we do not find ms stallings’ report to be credible 30the same methodology was used for both the thoroughbred and quarter horse interests although ms stallings included only the thoroughbred interests in her report while there are several flaws with mr beck’s report chief among them lack of any appraisal of petitioners’ pairings we agree with his conclusion if not the method by which he reached it two primary facts support this conclusion the fact that many of petitioners’ quarter horse pairings cost considerably more than their thoroughbred pairings especially in the program and the low sale exchange prices for petitioners’ two program thoroughbreds one selling for only dollar_figure the other not selling and being exchanged for sale and board fees dollar_figure it is evident that petitioners significantly overpaid for the pairings they received to such a degree that their chances of making a profit were negligibly low considering the facts previously discussed we find that petitioners did not have a good-faith belief that their horse breeding activities would turn an overall profit we find this factor favors respondent 31we realize that the sale exchange of only horses is likely not significant in comparison with the total pairings petitioners received and that there is a certain amount of luck involved in horse breeding however after disregarding sales exchanges involving classicstar or related companies these two sales exchanges are the only hard data regarding sales of petitioners’ foals we have available e success of the taxpayer in carrying on other similar or dissimilar activities the fact that a taxpayer has engaged in similar or dissimilar activities in the past and converted them from unprofitable to profitable enterprises may indicate that he is engaged in the present activity for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs mr pederson has started multiple successful businesses both in fields he was and was not familiar with he does not have day-to-day involvement with many of these businesses however in his other businesses mr pederson relied on either his expertise or the expertise of someone working for him as opposed to petitioners’ reliance on the other party to the contract in the classicstar deal we do not believe mr pederson’s past business activitiess are sufficiently similar in operation to petitioners’ horse breeding activities for this factor to favor petitioners accordingly we find this factor is neutral f taxpayer’s history of income or losses with respect to the activity where losses continue to be sustained beyond the period which customarily is necessary to bring an operation to profitable status such continued losses if not explainable as due to customary business risks or reverses may be indicative that the activity is not being engaged in for profit sec_1_183-2 income_tax regs little information in the expert reports pertained to the time which it customarily takes to bring a horse breeding operation to profitability but w e have said that the startup phase of a horse-breeding activity may be to years davis v commissioner tcmemo_2000_101 slip op pincite citing 72_tc_659 burrow v commissioner tcmemo_1990_621 and starr v commissioner t c memo petitioners had three years of significant losses with respect their horse breeding activity but did claim certain income in later years mostly resulting from surrendering their feep interests to pay off nelc loans considering the facts we find this factor is neutral g amount of occasional profits the amount of any occasional profits the taxpayer earned from the activity may show that the taxpayer had a profit_motive see sec_1_183-2 income_tax regs an occasional small profit from an activity generating large losses or from an activity in which the taxpayer has made a large investment would not generally be determinative that the activity is engaged in for profit id in addition a small chance to make a large profit may indicate that a taxpayer has a profit objective even if he or she has large continuous losses lundquist v commissioner tcmemo_1999_83 slip op pincite citing sec_1_183-2 income_tax regs aff’d without published opinion 211_f3d_600 11th cir although petitioners did report significant amounts of income after in connection with their horse breeding activities this income was not enough to offset the losses_incurred through their participation in the activity in addition most of this income resulted from petitioners’ surrendering their feep interests to pay off nelc loans or distributions from feep gastar or powerfoal we believe such income should be disregarded for purposes of this factor as petitioners were engaged in a circular financial game with classicstar and related entities through which they received certain assets for their foal interests which did not reflect the true value of those foal interests only a very small amount of reported income was due to the sale exchange of petitioners’ foals involving third parties we find this factor favors respondent h financial status of the taxpayer the fact that the taxpayer does not have substantial income or capital from sources other than the activity may indicate that an activity is engaged in for profit sec_1_183-2 income_tax regs substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit id we have recognized that as long as tax_rates are less than percent there is no ‘benefit’ in losing money engdahl v commissioner t c pincite the losses sustained by petitioners did provide them with significant tax benefits not only were petitioners able to offset their income from those years with the losses petitioners also carried back losses to and in addition many of the losses petitioners claimed were not actual economic losses approximately of the claimed losses were financed through loans from nelc and were forgiven when petitioners surrendered feep interests to nelc petitioners reported income from these forfeitures at favorable capital_gains rates years after using the losses to offset reported income much of which was taxed at higher rates through sales and exchanges with classicstar and related entities petitioners were able to offset more of their breeding losses years after those losses were reported furthermore a large part of the promotional materials classicstar sent to petitioners focused on purported tax benefits these large tax benefits further offset any expenses petitioners actually incurred we recognize that tax planning is often a consideration when deciding whether to enter a business however this case does not represent a normal instance of tax planning rather we believe petitioners’ participation in the classicstar breeding program was almost entirely motivated by tax benefits purportedly available to them through such participation we find this factor favors respondent i elements of personal pleasure or recreation the presence of personal motives in carrying on an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved sec_1_183-2 income_tax regs although horse breeding may involve elements of enjoyment and mrs pederson testified that some aspects of their participation in the breeding activity were fun we do not believe that petitioners were significantly motivated by the recreational elements petitioners did not have a great deal of contact with their foals and delegated essentially all the breeding work to classicstar petitioners were also not heavily involved in the sale exchange of their foals they sold exchanged most of their interests through seemingly prearranged deals with entities related to classicstar and a third party taylormade farms who was involved in the sale exchange of the only two other horses we find this factor favors petitioners j other relevant facts petitioners point out that they continued to be involved in horse breeding activities after their relationship with classicstar had ended and after they sold the two program thoroughbreds in at some point they leased a mare from gulf coast farms contributed the foal to a powerfoal-like entity and bought into a stallion syndicate their involvement in horse breeding activities has continued to the present while no facts regarding the profitability of these additional horse breeding activities were introduced we find petitioners’ continued involvement in horse breeding activities supports their position k sec_183 for-profit requirement conclusion considering the factors discussed above we find that petitioners’ horse breeding activities were not engaged in for profit and the related expenses are therefore not deductible under sec_162 or sec_212 for any of the years at issue respondent’s determination of deficiencies based on that determination is sustained iv accuracy-related_penalties respondent determined that petitioners are liable for accuracy-related_penalties under sec_6662 and b for negligence or disregard of rules and regulations or in the alternative under sec_6662 and b for substantial understatements of income taxdollar_figure respondent determined that these penalties should apply for and petitioners contest the imposition of accuracy-related_penalties under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties see 116_tc_438 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority under sec_6664 see rule a higbee v commissioner t c pincite respondent has shown that petitioners improperly deducted expenses and nol carrybacks associated with their participation in the classicstar breeding program considering this showing in conjunction with other facts discussed infra we find that respondent has met his burden of production 32because we find that petitioners substantially understated their income_tax we need not address whether petitioners acted negligently or in disregard of rules and regulations an individual substantially understates his or her income_tax when the reported tax is understated by the greater of of the tax required to be shown on the return or dollar_figure sec_6662 income_tax is not understated to the extent that the treatment of the item is based on substantial_authority or relevant facts are adequately disclosed in the return or in a statement attached to the return and there is a reasonable basis for the tax treatment of the item by the taxpayer sec_6662 certain special rules regarding substantial_understatement_of_income_tax apply in the case of nol carrybacks sec_1_6662-4 income_tax regs provides that-- the penalty for a substantial_understatement_of_income_tax applies to any portion of an underpayment for a year to which a loss deduction or credit is carried that is attributable to a tainted item for the year in which the carryback or carryover of the loss deduction or credit arises the loss or credit_year the determination of whether an understatement is substantial for a carryback or carryover year is made with respect to the return of the carryback or carryover year tainted items are taken into account with items arising in a carryback or carryover year to determine whether the understatement is substantial for that year sec_1_6662-4 income_tax regs provides that a ‘tainted item’ is any item for which there is neither substantial_authority nor adequate_disclosure with respect to the loss or credit_year petitioners do not dispute that their taxes for the relevant years were understated by the greater of of the tax required to be shown on each return or dollar_figure as the result of deductions claimed for horse breeding expenses however petitioners argue that they had substantial_authority and a reasonable basis for the tax treatment of the expense deductions and therefore no understatement of income_tax see sec_6662 we disagree there is substantial_authority for the tax treatment of an item only if the weight of all relevant authorities supporting the treatment is substantial in relation to the weight of authorities supporting contrary treatment sec_1_6662-4 income_tax regs the substantial_authority standard is an objective standard less stringent than the more-likely-than-not standard sec_1_6662-4 income_tax regs reasonable basis is a relatively high standard of tax reporting that is significantly higher than not frivolous or not patently improper but less stringent than the substantial_authority standard sec_1_6662-3 sec_1_6662-4 income_tax regs the reasonable basis standard is not satisfied by a return position that is merely arguable or that is merely a colorable claim sec_1_6662-3 income_tax regs in order to determine whether petitioners had substantial_authority or a reasonable basis for the tax treatment of items related to their horse breeding activities we reviewed a multitude of relevant authorities cited in this opinion and in the parties’ briefs this court has previously decided a number of cases regarding the breeding of horses on the basis of sec_183 the outcome of each case is fact specific some of these cases have allowed deductions for associated decisions while others have denied deductions see eg 72_tc_659 allowing deduction davis v commissioner tcmemo_2000_101 allowing deduction sanders v commissioner tcmemo_1999_208 denying deduction filios v commissioner tcmemo_1999_92 denying deduction lundquist v commissioner tcmemo_1999_83 denying deduction considering the facts of this case we believe it is clear that petitioners did not have an actual and honest profit objective in engaging in the horse breeding activities and therefore failed to satisfy the sec_183 for-profit requirement as a result we find that petitioners did not have substantial_authority or a reasonable basis for the tax treatment of items related to their horse breeding activities and that no reduction in the understatement of income_tax should result see sec_6662 petitioners also argue that accuracy-related_penalties do not apply because petitioners meet the reasonable_cause defense of sec_6664 pursuant to that section accuracy-related_penalties under sec_6662 do not apply to any portion of an underpayment for which a taxpayer establishes that he or she had reasonable_cause and acted in good_faith reasonable_cause requires that the taxpayer have exercised ordinary business care and prudence as to the disputed item see 469_us_241 110_tc_297 good-faith reliance on the advice of an independent competent professional as to the tax treatment of an item may meet this requirement see boyle 469_us_241 sec_1_6664-4 income_tax regs the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioners claim the reasonable_cause and good_faith exception applies because they carefully reviewed the handler thayer and karren hendrix tax opinions sent to them by classicstar provided mr griebel their accountant and mr hayek their lawyer with the handler thayer tax opinion which was received positively had mr griebel prepare their tax returns and investigated the business and classicstar with their ypo contacts and reasonably relied on them based upon the trust they placed in members of that organization we disagree we have previously held that-- for a taxpayer to rely reasonably upon advice so as possibly to negate a sec_6662 accuracy-related_penalty determined by the commissioner the taxpayer must prove that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir in addition reliance may be unreasonable when it is placed upon insiders promoters or their offering materials or when the person relied upon has an inherent conflict of interest that the taxpayer knew or should have known about id pincite we first dismiss petitioners reliance upon any materials provided to them by classicstar first the booklet containing the handler thayer and karren hendrix tax opinions encourages each participant to involve his her accountant fully and states that classicstar shall not act as a tax advisor this should have signaled to petitioners that reliance upon those letters would not be reasonable in addition mr pederson testified that he knew mr green the accountant who had written the three karren hendrix tax opinion_letters for classicstar had a relationship with classicstar considering these facts we find reliance on these materials was not reasonable we next address petitioners’ claimed reliance on other ypo members not only was there no evidence presented that any ypo members were competent professionals with experience sufficient to justify reliance it seems that many of the ypo members petitioners spoke with about classicstar were engaged in horse breeding activities with classicstar or were part of classicstar’s operations in the case of mr plummer and mr bangeter as a result we find petitioners failed to prove their reliance on ypo members was reasonable we finally address facts relating to mr hayek and mr griebel mr hayek was shown only the handler thayer tax opinion not other information provided to petitioners by classicstar was not a tax specialist although he was a corporate lawyer and did not testify at trial regarding his expertise in the area of tax or information provided to him by petitioners considering these facts we find that petitioners failed to prove mr hayek was a competent professional who had sufficient tax expertise to justify reliance or that petitioners provided him with all necessary information regarding classicstar similar to mr hayek mr griebel was shown only the handler thayer tax opinion not other information provided to petitioners by classicstar and did not testify at trial mr pederson testified that he supplied mr griebel with relevant documents to complete petitioners’ tax returns and also answered certain clarifying questions regarding the information mr pederson provided when specifically asked whether he advised mr griebel of the conversion of petitioners’ program quarter horse foals into gas well interests with geostar mr pederson testified that he believe d he did we find that mr pederson’s testimony is insufficient to prove that petitioners provided all necessary and accurate information to mr griebel this is especially true in the light of the fact that mr pederson admitted that he did not provide mr griebel with certain classicstar materials even though these materials encouraged each participant to involve his her accountant fully in addition we have previously found a failure to prove reasonable reliance when taxpayers do not call their tax advisers to testify and rely only on their own self- serving testimonydollar_figure see heller v commissioner tcmemo_2008_232 aff’d 403_fedappx_152 9th cir see also swanson v commissioner tcmemo_2009_31 considering the only evidence presented is mr pederson’s self-serving testimony that he supplied mr griebel with all necessary and accurate 33petitioners’ counsel stated at trial that petitioners would not be calling mr griebel because h e was not released by his firm to testify no further explanation was provided information we do not believe petitioners have satisfied the three-pronged test of 115_tc_43 to prove their reliance on any advice given to them by mr griebel was reasonable we conclude that petitioners substantially understated their income_tax for each year in issue we also conclude that petitioners are not entitled to the reasonable_cause and good-faith exception because they did not prove that they reasonably relied on tax professionals we therefore hold that petitioners are liable for the accuracy-related_penalty under sec_6662 for each year in issue v conclusion we find petitioners are not entitled to deductions for horse breeding expenses_incurred through their participation in the classicstar breeding program we also find petitioners are liable for accuracy-related_penalties under sec_6662 for each of the years and in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
